DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Goh (PG Pub. No. US 2004/0185580 A1) in view of Ohmi (Patent Document WO 2020/008838 A1, machine translation provided)
Regarding claim 1, Goh teaches a method of processing a wafer having a plurality of identical pattern regions periodically formed on a top surface (¶ 0012 & figs. 3, 7: wafer 10 and/or 30 comprising a repeating pattern of semiconductor chips), the identical pattern regions each including a plurality of planned dividing lines intersecting each other (scribe lines S) and device regions demarcated by the plurality of planned dividing lines (device regions separated by scribe lines), the method comprising: 
a holding step of holding an undersurface side of the wafer on a holding table (¶¶ 0009, 0023: wafer with repeating chip pattern held on chuck); 
an imaging step of imaging a plurality of positions on the top surface of the wafer while moving the holding table and an imaging unit relative to each other (¶ 0028: vision or scanning for reading surface of wafer, which implicitly requires relative movement between the held wafer and the scanning system); 
a pattern region detecting step of detecting a period and positional information in which a substantially identical image appears in an imaged image and detecting the pattern region corresponding to one period (¶ 0028: reading wafer ID provides recognition of shapes of the semiconductor chips);
an evaluation region setting step of detecting a position in which no metallic pattern is formed on the planned dividing lines (¶ 0028: reading wafer ID further provides evaluation of position and direction of scribe lines (S).  Goh is silent to the scribe lines comprising metal); and
a processing step of processing the wafer (¶ 0029: wafer processed with device 32).
Goh does not teach the method further including:
setting the position of planned dividing lines as an evaluation region for evaluating quality of a processed groove, 
recording a position of the evaluation region in the pattern region and deploying the evaluation region at similar positions in different pattern regions, and
a processed groove evaluating step of imaging processed grooves by imaging the evaluation region in at least two or more of the pattern regions, and determining the quality of the processed grooves.
Ohmi teaches a method including:
setting a position of planned semiconductor device dividing lines (¶ 0021: predetermined area set in the wafer W including a device region Rc and a peripheral region Re, similar to device regions and dividing regions of Ohmi) as an evaluation region for evaluating quality of a processed groove (¶ 0016: inspection region of wafer W includes peripheral region Re), 
recording a position of the evaluation region in the pattern region and deploying the evaluation region at similar positions in different pattern regions (¶ 0026, 0032-0040 & figs. 2-3: image pickup camera 35 captures an image pickup area F on the work W and acquires an image of area F, where area F includes Re and dividing lines DL), and
a processed groove evaluating step of imaging processed grooves by imaging the evaluation region in at least two or more of the pattern regions, and determining the quality of the processed grooves (¶ 0039-0040, 0055: peripheral inspection mode inspects for defects extending from dicing line DL).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Goh with the groove evaluation of Ohmi, as a means to reliably detecting defects such as cracks, chipping, and film peeling lurking in the dicing line of the wafer on which the scribe line is formed or diced (¶ 0009), improving yield by identifying defective devices prior to subsequent operations such as packaging (Goh, figs. 4 and/or 8).

Regarding claim 3, Goh in view of Ohmi teaches wafer processing method according to claim 1, wherein the plurality of planned dividing lines are formed in a first direction and a second direction intersecting the first direction (Goh, figs. 3 and/or 7: wafers 10 and 30 include planned dividing lines formed in first direction second interesting directions), and the pattern region detecting step is performed in both the first direction and the second direction (Goh, pattern recognition includes diving lines extending in first and second directions).

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “a processed groove evaluating step of imaging the evaluation region and emitted light generated by application of the laser beam during processing of the evaluation region and determining quality of processing conditions” as recited in claim 2.
Goh teaches processing a wafer along planned dividing lines with a laser beam (¶ 0027), and Ohmi teaches evaluating processed dividing lines and determining the quality of processing conditions (¶ 0032-0040).  However, the inspection of Ohmi does not teach imaging emitted light generated by application of the laser beam during processing of the evaluation region, as required by independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (Patent No. US 6,422,227 B1) teaches imaging a wafer along planned dividing lines, processing the wafer along the planned dividing lines, and inspecting the processed regions (figs. 4-5 and related text).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894